


Exhibit 10.2




VIRTUSTREAM GROUP HOLDINGS, INC.


2009 EQUITY INCENTIVE PLAN


ADOPTED BY THE BOARD OF DIRECTORS: JANUARY 12, 2009
APPROVED BY THE STOCKHOLDERS: JANUARY 16, 2009
AMENDED: DECEMBER 15, 2009, JANUARY 15, 2010, DECEMBER 14, 2011, MARCH 14, 2012
AND APRIL 21, 2014
APPROVED BY THE STOCKHOLDERS: DECEMBER 15, 2009, JANUARY 15, 2010, JANUARY 10,
2012 AND APRIL 2, 2012
TERMINATION DATE: JANUARY 11, 2019




1.
GENERAL.



(a)Eligible Stock Award Recipients. The persons eligible to receive Stock Awards
are Employees, Directors and Consultants.


(b)Available Stock Awards. The Plan provides for the grant of the following
Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards, and (v) Stock
Appreciation Rights.


(c)Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Stock Awards as set forth
in Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate, and to provide a means by
which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.


2.
ADMINISTRATION.



(a)Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 2(c).


(b)Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:


(i)To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Stock Awards; (B) when and how each Stock Award shall be
granted; (C) what type or combination of types of Stock Award shall be granted;
(D) the provisions of each Stock Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award; (E) the number of shares of Common Stock
with respect to which a Stock Award shall be granted to each such person; and
(F) the Fair Market Value applicable to a Stock Award.


(ii)To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the
Plan. The Board,



--------------------------------------------------------------------------------




in the exercise of this power, may correct any defect, omission or inconsistency
in the Plan or in any Stock Award Agreement, in a manner and to the extent it
shall deem necessary or expedient to make the Plan or Stock Award fully
effective.


(iii)To settle all controversies regarding the Plan and Stock Awards granted
under it.


(iv)To accelerate the time at which a Stock Award may first be exercised or the
time during which a Stock Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.


(v)To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.


(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under Section 409A of the Code and/or to
bring the Plan or Stock Awards granted under the Plan into compliance therewith,
subject to the limitations, if any, of applicable law. However, except as
provided in Section 9(a) relating to Capitalization Adjustments, to the extent
required by applicable law, stockholder approval shall be required for any
amendment of the Plan that either (i) materially increases the number of shares
of Common Stock available for issuance under the Plan, (ii) materially expands
the class of individuals eligible to receive Stock Awards under the Plan, (iii)
materially increases the benefits accruing to Participants under the Plan or
materially reduces the price at which shares of Common Stock may be issued or
purchased under the Plan, (iv) materially extends the term of the Plan, or (v)
expands the types of Stock Awards available for issuance under the Plan. Except
as provided above, rights under any Stock Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the affected Participant, and (ii) such Participant
consents in writing.


(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Section 422 of the Code regarding Incentive Stock Options.


(viii)To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more Stock Awards, including, but not limited to,
amendments to provide terms more favorable than previously provided in the Stock
Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that, the rights under any Stock
Award shall not be impaired by any such amendment unless (i) the Company
requests the consent of the affected Participant, and (ii) such Participant
consents in writing. Notwithstanding the foregoing, subject to the limitations
of applicable law, if any, and without the affected Participant’s consent, the
Board may amend the terms of any one or more Stock Awards if necessary to
maintain the qualified status of the Stock Award as an Incentive Stock Option or
to bring the Stock Award into compliance with Section 409A of the Code and the
related guidance thereunder.



2.

--------------------------------------------------------------------------------




(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.


(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.


(xi)To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (1) the reduction of the exercise price or
strike price of any outstanding Option or Stock Appreciation Right under the
Plan, (2) the cancellation of any outstanding Option or Stock Appreciation Right
under the Plan and the grant in substitution therefor of (A) a new Option under
the Plan or another equity plan of the Company covering the same or a different
number of shares of Common Stock, (B) a Restricted Stock Award, (C) Restricted
Stock Unit Award, (D) cash and/or (E) other valuable consideration (as
determined by the Board, in its sole discretion), or (3) any other action that
is treated as a repricing under generally accepted accounting principles;
provided, however, that no such reduction or cancellation may be effected if it
is determined, in the Company’s sole discretion, that such reduction or
cancellation would result in any such outstanding Option becoming subject to the
requirements of Section 409A of the Code.


(c)Delegation to Committee. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.


(d)Delegation to an Officer. The Board may delegate to one or more Officers of
the Company the authority to do one or both of the following: (i) designate
Officers and Employees of the Company or any of its Subsidiaries to be
recipients of Options (and, to the extent permitted by applicable law, other
Stock Awards) and the terms thereof, and (ii) determine the number of shares of
Common Stock to be subject to such Stock Awards granted to such Officers and
Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding the foregoing,
the Board may not delegate authority to an Officer to determine the Fair Market
Value of the Common Stock pursuant to Section 13(t) below.


(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.



3.

--------------------------------------------------------------------------------




(f)Arbitration. Any dispute or claim concerning any Stock Awards granted (or not
granted) pursuant to the Plan or any disputes or claims relating to or arising
out of the Plan shall be fully, finally and exclusively resolved by binding and
confidential arbitration conducted pursuant to the Commercial Arbitration Rules
of the American Arbitration Association in the location of the Company’s
principal headquarters. The Company shall pay the costs of filing the
arbitration and the arbitrator’s fees and expenses (but each side shall be
responsible for paying their own attorneys’ fees and expenses). By accepting a
Stock Award, Participants and the Company waive their respective rights to have
any such disputes or claims tried by a judge or jury.


3.
SHARES SUBJECT TO THE PLAN.



(a)Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards after the Effective Date shall not exceed 23,175,541
shares. For clarity, the limitation in this Section 3(a) is a limitation in the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a).


(b)Reversion of Shares to the Share Reserve. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares which are forfeited shall revert to and again
become available for issuance under the Plan. Also, any shares reacquired by the
Company pursuant to Section 8(g) or as consideration for the exercise of an
Option shall again become available for issuance under the Plan. Furthermore, if
a Stock Award (i) expires or otherwise terminates without having been exercised
in full or (ii) is settled in cash (i.e., the holder of the Stock Award receives
cash rather than stock), such expiration, termination or settlement shall not
reduce (or otherwise offset) the number of shares of Common Stock that may be
issued pursuant to the Plan. Notwithstanding the provisions of this Section
3(b), any such shares shall not be subsequently issued pursuant to the exercise
of Incentive Stock Options.


(c)Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be 12,565,418 shares of Common Stock.


(d)Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market.


4.
ELIGIBILITY.    



(a)Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and (f) of
the Code). Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.



4.

--------------------------------------------------------------------------------




(b)Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.


(c)Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, either the offer or the sale of the Company’s
securities to such Consultant is not exempt under Rule 701 of the Securities Act
(“Rule 701”) because of the nature of the services that the Consultant is
providing to the Company, because the Consultant is not a natural person, or
because of any other provision of Rule 701, unless the Company determines that
such grant need not comply with the requirements of Rule 701 and will satisfy
another exemption under the Securities Act as well as comply with the securities
laws of all other relevant jurisdictions.


5.
OPTION PROVISIONS.



Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:


(a)Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date of its grant or such shorter period specified in the Option
Agreement.


(b)Exercise Price. Subject to the provisions of Section 4(b) regarding Incentive
Stock Options granted to Ten Percent Stockholders, the exercise price of each
Option shall be not less than one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted. Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option if such Option is granted pursuant to an
assumption or substitution for another option in a manner consistent with the
provisions of Section 424(a) of the Code (whether or not such options are
Incentive Stock Options).


(c)Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
permitted methods of payment are as follows:



5.

--------------------------------------------------------------------------------




(i)by cash, check, bank draft or money order payable to the Company;


(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;


(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;


(iv)by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (A) shares are used to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations;


(v)according to a deferred payment or similar arrangement with the Optionholder;
provided, however, that interest shall compound at least annually and shall be
charged at the minimum rate of interest necessary to avoid (A) the imputation of
interest income to the Company and compensation income to the Optionholder under
any applicable provisions of the Code, and (B) the classification of the Option
as a liability for financial accounting purposes; or


(vi)in any other form of legal consideration that may be acceptable to the
Board.


(d)Transferability of Options. The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options shall apply:


(i)Restrictions on Transfer. An Option shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder; provided, however, that
the Board may, in its sole discretion, permit transfer of the Option to such
extent as permitted by Rule 701 of the Securities Act at the time of the grant
of the Option and in a manner consistent with applicable tax and securities laws
upon the Optionholder’s request.


(ii)Domestic Relations Orders. Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that an
Incentive Stock Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.



6.

--------------------------------------------------------------------------------




(iii)Beneficiary Designation. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be the beneficiary of an
Option with the right to exercise the Option and receive the Common Stock or
other consideration resulting from the Option exercise.


(e)Vesting of Options Generally. The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of performance goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.


(f)Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates
(other than for Cause or upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Optionholder’s Continuous
Service (or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination of Continuous Service, the Optionholder does
not exercise his or her Option within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate.


(g)Extension of Termination Date. Except as otherwise provided in the applicable
Option Agreement or other agreement between the Optionholder and the Company, if
the exercise of the Option following the termination of the Optionholder’s
Continuous Service (other than for Cause or upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.


(h)Disability of Optionholder. Except as otherwise provided in the applicable
Option Agreement or other agreement between the Optionholder and the Company, in
the event that an Optionholder’s Continuous Service terminates as a result of
the Optionholder’s Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option

7.

--------------------------------------------------------------------------------




within the time specified herein or in the Option Agreement (as applicable), the
Option shall terminate.


(i)Death of Optionholder. Except as otherwise provided in the applicable Option
Agreement or other agreement between the Optionholder and the Company, in the
event that (i) an Optionholder’s Continuous Service terminates as a result of
the Optionholder’s death, or (ii) the Optionholder dies within the period (if
any) specified in the Option Agreement after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated as the beneficiary of the Option upon the Optionholder’s
death, but only within the period ending on the earlier of (i) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of such
Option as set forth in the Option Agreement. If, after the Optionholder’s death,
the Option is not exercised within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate. If the Optionholder
designates a third party beneficiary of the Option in accordance with Section
5(d)(iii), then upon the death of the Optionholder such designated beneficiary
shall have the sole right to exercise the Option and receive the Common Stock or
other consideration resulting from the Option exercise.


(j)Termination for Cause. Except as explicitly provided otherwise in an
Optionholder’s Option Agreement, in the event that an Optionholder’s Continuous
Service is terminated for Cause, the Option shall terminate upon the termination
date of such Optionholder’s Continuous Service, and the Optionholder shall be
prohibited from exercising his or her Option from and after the time of such
termination of Continuous Service.


(k)Non-Exempt Employees. No Option granted to an Employee that is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, shall
be first exercisable for any shares of Common Stock until at least six months
following the date of grant of the Option. The foregoing provision is intended
to operate so that any income derived by a non-exempt employee in connection
with the exercise or vesting of an Option will be exempt from his or her regular
rate of pay.


(l)Early Exercise. The Option may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company shall not be required to exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid classification of the Option as a liability for financial
accounting purposes) have elapsed following exercise of the Option unless the
Board otherwise specifically provides in the Option Agreement.


(m)Company Investment Documents. The Option may, but need not, include a
provision whereby the Company may require that as a condition to exercising the
Option, the

8.

--------------------------------------------------------------------------------




Optionholder must become a party to the Company’s Voting Agreement, Right of
First Refusal and Co-Sale Agreement, and/or such other stockholder agreements as
the Company may request.


(n)Right of Repurchase. The Option may include a provision whereby the Company
may elect to repurchase all or any part of the vested shares of Common Stock
acquired by the Optionholder pursuant to the exercise of the Option.


(o)Right of First Refusal. The Option may include a provision whereby the
Company may elect to exercise a right of first refusal following receipt of
notice from the Optionholder of the intent to transfer all or any part of the
shares of Common Stock received upon the exercise of the Option. Except as
expressly provided in this Section 5(o) or in the Stock Award Agreement for the
Option, such right of first refusal shall otherwise comply with any applicable
provisions of the Bylaws of the Company.


6.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.



(a)Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall include (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:


(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually or to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.


(ii)Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.


(iii)Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.


(iv)Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.



9.

--------------------------------------------------------------------------------




(b)Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:


(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.


(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.


(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.


(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.


(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.


(vi)Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.


(vii)Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the

10.

--------------------------------------------------------------------------------




Code. Such restrictions, if any, shall be determined by the Board and contained
in the Restricted Stock Unit Award Agreement evidencing such Restricted Stock
Unit Award. For example, such restrictions may include, without limitation, a
requirement that any Common Stock that is to be issued in a year following the
year in which the Restricted Stock Unit Award vests must be issued in accordance
with a fixed pre-determined schedule.


(c)Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:


(i)Term. No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of grant or such shorter period specified in the
Stock Appreciation Right Agreement.


(ii)Strike Price. Each Stock Appreciation Right will be denominated in shares of
Common Stock equivalents. The strike price of each Stock Appreciation Right
granted as a stand-alone or tandem Stock Award shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock equivalents
subject to the Stock Appreciation Right on the date of grant.


(iii)Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of shares of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the strike price that will be determined by the Board on the date of
grant.


(iv)Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.


(v)Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.


(vi)Non-Exempt Employees. No Stock Appreciation Right granted to an Employee
that is a non-exempt employee for purposes of the Fair Labor Standards Act of
1938, as amended, shall be first exercisable for any shares of Common Stock
until at least six months following the date of grant of the Stock Appreciation
Right. The foregoing provision is intended

11.

--------------------------------------------------------------------------------




to operate so that any income derived by a non-exempt employee in connection
with the exercise of a Stock Appreciation Right will be exempt from his or her
regular rate of pay.


(vii)Payment. The appreciation distribution in respect to a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.


(viii)Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, in the event that a Participant’s Continuous
Service terminates (other than for Cause or upon the Participant’s death or
Disability), the Participant may exercise his or her Stock Appreciation Right
(to the extent that the Participant was entitled to exercise such Stock
Appreciation Right as of the date of termination of Continuous Service) but only
within such period of time ending on the earlier of (A) the date three (3)
months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement), or (B) the expiration of the term of the Stock Appreciation Right as
set forth in the Stock Appreciation Right Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.


(ix)Disability of Participant. Except as otherwise provided in the applicable
Stock Appreciation Right Agreement or other agreement between the Participant
and the Company, in the event that a Participant’s Continuous Service terminates
as a result of the Participant’s Disability, the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (A) the date twelve (12) months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Appreciation
Right Agreement), or (B) the expiration of the term of the Stock Appreciation
Right as set forth in the Stock Appreciation Right Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.


(x)Death of Participant. Except as otherwise provided in the applicable Stock
Appreciation Right Agreement or other agreement between the Participant and the
Company, in the event that (i) a Participant’s Continuous Service terminates as
a result of the Participant’s death, or (ii) the Participant dies within the
period (if any) specified in the Stock Appreciation Right Agreement after the
termination of the Participant’s Continuous Service for a reason other than
death, then the Stock Appreciation Right may be exercised (to the extent the
Participant was entitled to exercise such Stock Appreciation Right as of the
date of death) by the Participant’s estate, by a person who acquired the right
to exercise the Stock Appreciation Right by bequest or inheritance or by a
person designated as the beneficiary of the Stock Appreciation Right upon the
Participant’s death, but only within the period ending on the earlier of (i) the
date eighteen (18) months following the date of death (or such longer or shorter
period specified in the Stock Appreciation Right Agreement), or (ii) the
expiration of the term of such Stock

12.

--------------------------------------------------------------------------------




Appreciation Right as set forth in the Stock Appreciation Right Agreement. If,
after the Participant’s death, the Stock Appreciation Right is not exercised
within the time specified herein or in the Stock Appreciation Right Agreement
(as applicable), the Stock Appreciation Right shall terminate.


(xi)Termination for Cause. Except as explicitly provided otherwise in an
Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.


(xii)Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Stock Appreciation Rights will comply with
the requirements of Section 409A of the Code. Such restrictions, if any, shall
be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.


7.
COVENANTS OF THE COMPANY.



(a)Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.


(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.


(c)No Obligation to Notify. The Company shall have no duty or obligation to any
holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.



13.

--------------------------------------------------------------------------------




8.
MISCELLANEOUS.



(a)Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.


(b)Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.


(c)Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms and the
Participant shall not be deemed to be a stockholder of record until the issuance
of the Common Stock pursuant to such exercise has been entered into the books
and records of the Company.


(d)No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or any other instrument executed thereunder or in connection with any
Stock Award granted pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.


(e)Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).


(f)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise

14.

--------------------------------------------------------------------------------




distributing the Common Stock. The foregoing requirements, and any assurances
given pursuant to such requirements, shall be inoperative if (x) the issuance of
the shares upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (y) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.


(g)Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); (iii) withholding payment from any amounts
otherwise payable to the Participant; (iv) withholding cash from a Stock Award
settled in cash; or (v) by such other method as may be set forth in the Stock
Award Agreement.


(h)Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.


(i)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.


(j)Compliance with Section 409A. To the extent that the Board determines that
any Stock Award granted hereunder is subject to Section 409A of the Code, the
Stock Award Agreement evidencing such Stock Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code. To the extent applicable, the Plan and Stock Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date. Notwithstanding any
provision of the Plan to the

15.

--------------------------------------------------------------------------------




contrary, in the event that following the Effective Date the Board determines
that any Stock Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Board may adopt such amendments
to the Plan and the applicable Stock Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (1) exempt the Stock Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Stock Award, or (2) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.


(k)Compliance with Exemption Provided by Rule 12h-1(f). If: (i) the aggregate of
the number of Optionholders and the number of holders of all other outstanding
compensatory employee stock options to purchase shares of Common Stock equals or
exceeds five hundred (500), and (ii) the assets of the Company at the end of the
Company’s most recently completed fiscal year exceed $10 million, then the
following restrictions shall apply during any period during which the Company
does not have a class of its securities registered under Section 12 of the
Exchange Act and is not required to file reports under Section 15(d) of the
Exchange Act: (A) the Options and, prior to exercise, the shares of Common Stock
acquired upon exercise of the Options may not be transferred until the Company
is no longer relying on the exemption provided by Rule 12h-1(f) promulgated
under the Exchange Act (“Rule 12h-1(f)”), except: (1) as permitted by Rule
701(c) promulgated under the Securities Act, (2) to a guardian upon the
disability of the Optionholder, or (3) to an executor upon the death of the
Optionholder (collectively, the “Permitted Transferees”); provided, however, the
following transfers are permitted: (i) transfers by the Optionholder to the
Company, and (ii) transfers in connection with a change of control or other
acquisition involving the Company, if following such transaction, the Options no
longer remain outstanding and the Company is no longer relying on the exemption
provided by Rule 12h-1(f); provided further, that any Permitted Transferees may
not further transfer the Options; (B) except as otherwise provided in (A) above,
the Options and shares of Common Stock acquired upon exercise of the Options are
restricted as to any pledge, hypothecation, or other transfer, including any
short position, any “put equivalent position” as defined by Rule 16a-1(h)
promulgated under the Exchange Act, or any “call equivalent position” as defined
by Rule 16a-1(b) promulgated under the Exchange Act by the Optionholder prior to
exercise of an Option until the Company is no longer relying on the exemption
provided by Rule 12h-1(f); and (C) at any time that the Company is relying on
the exemption provided by Rule 12h-1(f), the Company shall deliver to
Optionholders (whether by physical or electronic delivery or written notice of
the availability of the information on an internet site) the information
required by Rule 701(e)(3), (4), and (5) promulgated under the Securities Act
every six (6) months, including financial statements that are not more than one
hundred eighty (180) days old; provided, however, that the Company may condition
the delivery of such information upon the Optionholder’s agreement to maintain
its confidentiality.


9.
ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.



(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall proportionately and appropriately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and maximum number of

16.

--------------------------------------------------------------------------------




securities that may be issued pursuant to the exercise of Incentive Stock
Options pursuant to Section 3(c), and (iii) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.


(b)Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to the Company’s right of
repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service, provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.


(c)Corporation Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award or unless otherwise
expressly provided by the Board at the time of grant of a Stock Award. Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction, then, notwithstanding any other provision of the Plan, the Board
shall take one or more of the following actions with respect to Stock Awards,
contingent upon the closing or completion of the Corporate Transaction:


(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);


(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Stock Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);


(iii)accelerate the vesting of the Stock Award (and, if applicable, the time at
which the Stock Award may be exercised) to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (and contingent upon the
effectiveness of the Corporate Transaction);


(iv)arrange for the lapse of any reacquisition or repurchase rights held by the
Company with respect to the Stock Award;


(v)cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction;

17.

--------------------------------------------------------------------------------




(vi)arrange for the Stock Award to be subject to any holdbacks, escrows and
contingencies to which such Stock Award would have been subject had it been
fully vested and exercised prior to the closing or completion of the Corporate
Transaction; and


(vii)make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the holder of the Stock Award
would have received upon the exercise of the Stock Award, over (B) any exercise
price payable by such holder in connection with such exercise. For purposes of
clarity, this payment may be zero if the value of the property is equal to or
less than the exercise price.


The Board need not take the same action with respect to all Stock Awards (and
may take different actions with respect to the vested and unvested portions of
the same Stock Award) or with respect to all Participants.


(d)Change in Control. A Stock Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Stock Award Agreement for such Stock Award or as may be provided in any
other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.


10.
TERMINATION OR SUSPENSION OF THE PLAN.



(a)Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated by the Board pursuant to Section 2, the Plan shall
automatically terminate on the day before the tenth (10th) anniversary of the
earlier of (i) the date the Pan is adopted by the Board, or (ii) the date the
Plan is approved by the stockholders of the Company. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.


(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the affected Participant.


11.
EFFECTIVE DATE OF PLAN.



This Plan shall become effective on the Effective Date.


12.
CHOICE OF LAW.



The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.


13.    DEFINITIONS. As used in the Plan, the following definitions shall apply
to the capitalized terms indicated below:


(a)“Affiliate” means, at the time of determination, any “parent” or
“majority-owned subsidiary” of the Company, as such terms are defined in Rule
405 of the Securities Act. The

18.

--------------------------------------------------------------------------------




Board shall have the authority to determine the time or times at which “parent”
or “majority-owned subsidiary” status is determined within the foregoing
definition.


(b)“Board” means the Board of Directors of the Company.


(c)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company). Notwithstanding the foregoing, the conversion of
any convertible securities of the Company shall not be treated as a transaction
“without the receipt of consideration” by the Company.


(d)“Cause” shall have the meaning of the term “Cause” (or any comparable term)
contained in any then effective employment agreement or other letter between the
Participant and the Company, or if no such agreement or letter exists, or if the
term is not defined, shall mean with respect to a Participant, the occurrence of
any of the following events: (i) such Participant’s commission of any felony or
any crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company; (iii)
such Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause shall be made by the Company in its
sole discretion. Any determination by the Company that the Continuous Service of
a Participant was terminated by reason of dismissal without Cause for the
purposes of outstanding Stock Awards held by such Participant shall have no
effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.


(e)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company’s securities
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for the Company through the issuance of equity securities
or (B) solely because the level of Ownership held by any Exchange Act Person
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a

19.

--------------------------------------------------------------------------------




result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;


(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;


(iii)the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;


(iv)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or


(v)individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.


Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant shall supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition shall apply.


(f)
“Code” means the Internal Revenue Code of 1986, as amended.


20.

--------------------------------------------------------------------------------




(g)“Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).


(h)“Common Stock” means the common stock of the Company.


(i)“Company” means Virtustream Group Holdings, Inc., a Delaware corporation.


(j)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.


(k)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Director, or Consultant or a
change in the Entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, shall not terminate a Participant’s Continuous
Service; provided, however, if the Entity for which a Participant is rendering
service ceases to qualify as an Affiliate, as determined by the Board in its
sole discretion, such Participant’s Continuous Service shall be considered to
have terminated on the date such Entity ceases to qualify as an Affiliate. For
example, a change in status from an employee of the Company to a consultant of
an Affiliate or to a Director shall not constitute an interruption of Continuous
Service. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in a Stock Award only to
such extent as may be provided in the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.


(l)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)the consummation of a sale or other disposition of all or substantially all,
as determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;


(ii)the consummation of a sale or other disposition of at least fifty percent
(50%) of the outstanding securities of the Company;


(iii)the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or


(iv)the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted

21.

--------------------------------------------------------------------------------




or exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.


(m)“Director” means a member of the Board.


(n)“Disability” means permanent and total disability as defined in Section
22(e)(3) of the Code, and shall be determined by the Board on the basis of such
medical evidence as the Board deems warranted under the circumstances.


(o)“Effective Date” means the effective date of this Plan, which is the earlier
of (i) the date that this Plan is first approved by the Company’s stockholders,
or (ii) the date this Plan is adopted by the Board.


(p)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, shall not
cause a Director to be considered an “Employee” for purposes of the Plan.


(q)“Entity” means a corporation, partnership, limited liability company or other
entity.


(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(s)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, (iv)
an Entity Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company;
or (v) any natural person, Entity or “group” (within the meaning of Section
13(d) of 14(d) of the Exchange Act) that, as of the Effective Date of the Plan
as set forth in Section 11, is the Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities.


(t)“Fair Market Value” means, as of any date, the value of the Common Stock
determined by the Board in compliance with Section 409A of the Code or, in the
case of an Incentive Stock Option, in compliance with Section 422 of the Code.


(u)“Good Reason” means that one or more of the following are undertaken by the
Company without your express written consent: (i) the assignment to you of any
duties or responsibilities that results in a material diminution of your
function as in effect immediately prior to the effective date of the Change in
Control; provided, however, that a change in your title or reporting
relationships shall not provide the basis for a voluntary termination with Good
Reason; (ii) a material reduction by the Company in your annual base salary, as
in effect on the effective date of the Change in Control or as increased
thereafter; provided, however, that Good Reason shall not be deemed to have
occurred in the event of a reduction in your annual base salary that is pursuant
to a salary reduction program affecting substantially all of the employees

22.

--------------------------------------------------------------------------------




of the Company and that does not adversely affect you to a greater extent than
other similarly situated employees; (iii) any failure by the Company to continue
in effect any benefit plan or program, including incentive plans or plans with
respect to the receipt of securities of the Company, in which you were
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company that would adversely affect your participation in or reduce your
benefits under the Benefit Plans or deprive you of any fringe benefit that you
enjoyed immediately prior to the effective date of the Change in Control;
provided, however, that Good Reason shall not be deemed to have occurred if the
Company provides for your participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of your
business office to a location more than 100 miles from the location at which you
performed you duties as of the effective date of the Change in Control, except
for required travel by you on the Company’s business to an extent substantially
consistent with your business travel obligations prior to the effective date of
the Change in Control; or (v) a material breach by the Company of any provision
of the Plan or the Option Agreement or any other material agreement between you
and the Company concerning the terms and conditions of your employment.


(v)“Incentive Stock Option” means an Option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.


(w)“Nonstatutory Stock Option” means an Option that does not qualify as an
Incentive Stock Option.


(x)“Officer” means any person designated by the Company as an officer.


(y)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.


(z)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.


(aa)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.


(bb)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.


(cc)    “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.


(dd)    “Plan” means this Virtustream Group Holdings, Inc. 2009 Equity Incentive
Plan, as amended from time to time.

23.

--------------------------------------------------------------------------------




(ee)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).


(ff)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award. Each Restricted Stock Award Agreement
shall be subject to the terms and conditions of the Plan.


(gg)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).


(hh)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.


(ii)    “Securities Act” means the Securities Act of 1933, as amended.


(jj)    “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
6(c).


(kk)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.


(ll)    “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, or a Stock Appreciation
Right.


(mm)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.


(nn)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).


(oo)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.



24.